       Case 7:20-cv-00255 Document 28 Filed on 02/05/21 in TXSD Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO.: 7:20-CV-255
                                       §
 0.730 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN STARR COUNTY, STATE        §
 OF TEXAS; AND MARTIN RICARDO          §
 GARZA, ET AL.,                        §
                                       §
                    Defendants.        §
____________________________________________________________________________

                               STATUS REPORT
____________________________________________________________________________

           The United States files this status report in accordance with the Court’s January 15, 2021

Order. 1

                                         PROCEDURAL HISTORY

     1. This is a condemnation case for the border fence/infrastructure project involving land in

           Starr County, Texas.

     2. On September 2, 2020, the United Stated filed the Complaint 2 and Declaration of Taking. 3

     3. On September 2, 2020, the Court set an initial pretrial conference for November 10,

           2020. 4 However, the Court subsequently continued this initial pretrial conference to

           January 12, 2020, and ordered the parties to confer and file a joint discovery/case

           management plan by January 4, 2021, in its November 6, 2020 Order. 5 Additionally, the


1
  Dkt. No. 27.
2
  Dkt. No. 1.
3
  Dkt. No. 2.
4
  See Dkt. No. 5.
5
  See Dkt.No. 7.
       Case 7:20-cv-00255 Document 28 Filed on 02/05/21 in TXSD Page 2 of 6




         Court ordered the United States to provide proof of service of all Defendants to the Court

         or provide good cause for its failure to do so by November 27, 2020.

    4. On November 17, 2020, the United States filed a Certificate of Commencement of Service

         by Publication for the Unknown Heirs of Martin Garza. 6

    5. On November 20, 2020, the Summons were filed with the Court. 7

    6. On November 23, 2020, the Summons were issued by the Court. 8

    7. On November 23, 2020, the United States filed a Waiver of Service of Judicial Process for

         Ameida Salinas. 9

    8. On November 25, 2020, the United States filed a Status Report to update the Court on

         progress and status of service. 10

    9. On November 30, 2020, the United States filed an Affidavit of Service for Jaime A.

         Garza. 11

    10. On November 30. 2020, the United States filed a Declaration of Not Found for Deonicia

         Alvarez Garza. 12

    11. On November 30, 2020, the Court entered an Order for the United States to provide proof

         of service of all Defendants to the Court or provide good cause for its failure to do so by

         Friday, December 18, 2020. 13

    12. On December 7, 2020, the United States filed an Affidavit of Service for Marco A. Garza. 14




6
  Dkt. No. 8.
7
  Dkt. No. 9.
8
  Dkt No. 10.
9
  Dkt. No. 11.
10
   Dkt. No. 12.
11
   Dkt. No. 13.
12
   Dkt. No. 14.
13
   Dkt. No. 15.
14
   Dkt. No. 16.
       Case 7:20-cv-00255 Document 28 Filed on 02/05/21 in TXSD Page 3 of 6




     13. On December 11, 2020, the United States filed a Certificate of Commencement of Service

         by Publication for the Unknown Heirs of Martin Garza 15 At this time no one has come

         forward as an Unknown Heir of Martin Garza.

     14. On December 14, 2020, the United States filed a Certificate of Commencement of Service

         by Publication for Deonicia Alvarez Garza, San Juanita Garza, Martin Ricardo Garza,

         Marissa Iris G. Lee, Aaron Garza and Marco A. Garza. 16

     15. On December 15, 2020, the United States filed an Affidavit of Service for San Juanita

         Garza. 17

     16. On December 17, 2020, the United States filed a Declaration of Not Found for Aaron A.

         Garza. 18

     17. On December 18, 2020, the United States filed a Status Report to update the Court on

         progress and status of service. 19

     18. On December 23, 2020, the United States filed an Affidavit of Service for Maria Iris G.

         Lee. 20

     19. On January 7, 2021, the Court entered an Order for the parties to file a joint discovery/case

         management plan by January 8, 2021, and to include an explanation as to why the parties

         failed to file a joint case management plan by January 4, 2021. Additionally, the Court

         ordered the parties to show cause at the January 12, 2021, initial pretrial and scheduling

         conference for failure to timely file a joint discovery/case management plan. 21




15
   Dkt. No. 17.
16
   Dkt. No. 18.
17
   Dkt. No. 19.
18
   Dkt. No. 20.
19
   Dkt. No. 21.
20
   Dkt. No. 22.
21
   See Dkt. No. 23.
       Case 7:20-cv-00255 Document 28 Filed on 02/05/21 in TXSD Page 4 of 6




     20. On January 8, 2021, the United States filed its second unilateral discovery/case

        management plan with an explanation as to why it was not able to file a joint discovery/case

        management plan by January 4, 2021. 22 As explained in the United States’ second

        unilateral discovery/case management plan, the undersigned did not file a joint

        discovery/case management plan because, after numerous attempts, he was unable to

        confer with any of the heirs of the Martin Garza as required by Rule 26(f). The undersigned

        counsel had previously filed a unilateral joint discovery/case management plan in this

        case. 23This Court had previously provided guidance in a separate case not to file premature

        or unilateral joint discovery/case management plans and that Rule 26(f) requires the

        participation of all parties to the case. 24 The undersigned intended to inform the Court of

        these issues at the initial pre-trial scheduling conference set for January 12, 2021. 25

     21. On January 8, 2021, the United States filed its Opposed Motion to Substitute San Juanita

        J. Garza, Dependent Administrator of the Estate of Martin Corona Garza, in Place of the

        Known and Unknown Heirs of Martin Garza. 26

     22. On January 8, 2021, the United States filed its Certificate of Publication. 27

     23. On January 12, 2021, the initial pre-trial conference and show cause hearing was held

        before the Court. 28 In light of the admonishment of the Court, the undersigned counsel has

        reviewed subsequent publications to make sure there are no discrepancies between what is

        being filed with the Court and what is being published.




22
   Dkt. No. 26.
23
   See Dkt No. 6.
24
   See No. 7:20-cv-317, Dkt. No. 14.
25
   See Dkt No. 26.
26
   Dkt. No. 25.
27
   Dkt. No. 24.
28
   See Dkt No. 23.
       Case 7:20-cv-00255 Document 28 Filed on 02/05/21 in TXSD Page 5 of 6




                                                   STATUS UPDATE

     24. On January 20, 2021, President Joseph R. Biden executed a Presidential Proclamation,

        terminating the national emergency at the Southern Border Wall and directing “a careful

        review of all resources appropriated or redirected to construct a southern border wall”

        through the development of “a plan for the redirection of funds concerning the southern

        border wall.” 29

     25. The plan for the redirection of funds concerning the southern border wall is expected to be

        developed within 60 days from the date of the proclamation and accordingly, Plaintiff’s

        position as to the taking in this case will be determined upon completion and entry of the

        referenced Plan for Redirecting Funding and Repurposing Contracts. 30

     26. Undersigned counsel for the United States does not know at this point if construction will

        proceed on the subject property (RGV-RGC-5063).

                                                                      Respectfully submitted,

                                                                      RYAN K. PATRICK
                                                                      United States Attorney
                                                                      Southern District of Texas

                                                                      By: s/Manuel Muniz Lorenzi
                                                                      MANUEL MUNIZ LORENZI
                                                                      Assistant United States Attorney
                                                                      Attorney in Charge
                                                                      Southern District of Texas No. 3381592
                                                                      Puerto Rico Bar No. 21246
                                                                      1701 W. Bus. Highway 83, Suite 600
                                                                      McAllen, TX 78501
                                                                      Telephone: (956) 992-9435
                                                                      Facsimile: (956) 618-8016
                                                                      E-mail: Manuel.Muniz.Lorenzi@usdoj.gov


29
   Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021), https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-united-states-and-
redirection-of-funds-diverted-to-border-wall-construction/.
30
   Id.
     Case 7:20-cv-00255 Document 28 Filed on 02/05/21 in TXSD Page 6 of 6




                               CERTIFICATE OF SERVICE

       I, Manuel Muniz Lorenzi, Assistant United States Attorney for the Southern District
of Texas, do hereby certify that on February 8, 2021, I mailed a true and correct copy of
the foregoing document to the all parties for whom the United States has contact information.

                                            By:    s/Manuel Muniz Lorenzi
                                                   MANUEL MUNIZ LORENZI
